Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to application 17/198,587 filed 3/11/21. Claims 16-35 are pending with claims 16, 24 and 29 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12, 15-19, 21, 23-26 and 28-30 of U.S. Patent No. 10,721,429 B2, over claims 64-66, 71, 76-77, 85-87, 92 and 97-98 of U.S. Patent No. 9,465,970 B2, over claims 1-3, 9-10, 12-14, 20, 22-23 and 27 of U.S. Patent No. 9,578,269 B2, over claims 1-3, 5, 9-10, 12-14, 20, 22-23 and 27 of U.S. Patent No. 8,978,985 B2 in view of Applicant’s admitted prior art and Acosta et al. US 2006/0180670 A1 with some minor changes in wording/terminology. 
The instant application and the ‘429, ‘970 , ‘269 and ‘985 patents teach an apparatus comprising: a CMOS image sensor comprising a plurality of pixels in a two-dimensional array, wherein the CMOS image sensor is operable, in a global shutter mode, to collect image data from a target, and wherein, in the global shutter mode, all or substantially all of the plurality of pixels in the CMOS image sensor are configured to be simultaneously exposed for a duration of an exposure period; a processor; at least one illumination light source configured to illuminate at least a portion of the target for an illumination period; and a non-transitory memory including computer program instructions, the non-transitory memory and the computer program instructions configured to, when executed by the processor, cause the apparatus to at least: search the image data collected in the global shutter mode for one or more markers indicative of a presence of at least one two dimensional bar code symbol, and in an instance in 

The ‘429, ‘970, ‘269 and ‘985 patents fail to teach the CMOS image sensor is configured to operate at a frame rate of at least 50 frames per second and wherein the at least one illumination light source is configured to draw at least 160 mA.

However, applicant’s admitted prior art teaches a CMOS image sensor described in a technical specification entitled “Device Performance Specification - Kodak KAC-9630 CMOS Image Sensor”, September 2004, revision 1.1 that is capable of capturing images at 580 frames per second (see paragraph 000108 of applicant’s specification filed 3/11/21). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the ‘429, ‘970, ‘269 and ‘985 patents to incorporate a CMOS image sensor that can operate at a high frame rate, as taught by applicant’s admitted prior art, in order to decrease read out time. 

However, However, Acosta teaches wherein the at least one illumination light source is configured to draw at least 160 mA (paragraph 0049).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the ‘429, ‘970 and ‘269 patents to pulse the illumination LEDs at a higher current, as taught by Acosta, to provide a bright image during exposure and assist in reading optical codes at high sweep speeds (paragraph 0049).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH